DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2021.
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/17/2021 is acknowledged.
Claim Interpretation
Definitions:
As used in this disclosure, the term "aromatic bottoms" refers to the effluent from an aromatic recovery complex after the aromatic products are extracted. Aromatic bottoms can include the heavy fraction from a p-xylene extraction unit. A typical aromatic bottoms stream is rich in C11+ aromatics, including alkylated monoaromatics and condensed and noncondensed alkylated multiaromatic compounds (see applicant specification paragraph 0029).
 As used in this disclosure, the term "straight-run aromatic bottoms" refers to an unprocessed aromatic bottoms as an aromatic blending component. When aromatic bottoms is used as an aromatic blending component, the aromatic bottoms can be used neat or in combination (see applicant specification paragraph 0050). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beadle et al (US 2018/0230070).
With respect to claim 1 and 6 Beadle discloses processing of a stream containing multi-aromatic compounds, wherein the process supplies an aromatic bottoms (Beadle discloses hydrocarbon feedstock, can be a heavy aromatic column bottoms from a para-xylene aromatic complex, see paragraph 0050) may include separation from lighter unreacted alkyl aromatics by fractionation (fractionation of the aromatic bottoms), where a separation process may provide at least one low-boiling point (or light) fraction containing reduced levels of olefins and at least one high-boiling point (or heavy) fraction containing the multi-aromatic compounds along with high boiling point alkyl 
Beadle does not however disclose blending the heavy fraction (aromatic blending component) with bulk fuel components, wherein bulk fuel oil components comprise a hydrocarbon component selected from the group consisting of: vacuum residue oil, light gas oil, kerosene, fluid catalytic cracking decant oil (FCC DCO), visbroken residues, delayed coking liquids, and combinations of the same.   
However, Kar discloses the utilization of a heavy aromatic feedstock with a distillate flux to produce a fuel oil blend (marine fuel oil composition, see abstract and paragraph 0054-0055), and further discloses that suitable fuel streams to produce the blends include, a non-hydrotreated straight-run kerosene, a non-hydrotreated straight-run gas oil, a non-hydrotreated fluid catalytic cracking slurry oil (FCC DCO), a non-hydrotreated cracked light gas oil,  a non-hydrotreated pyrolysis light gas oil,  a non-hydrotreated thermally cracked residue (visbroken residues),  a non-hydrotreated coker heavy distillates (delayed coking liquids), a non-hydrotreated coker diesel (delayed coking liquids), a non-hydrotreated coker gasoil (delayed coking liquids), a non-hydrotreated coker vacuum gas oil (delayed coking liquids), a non-hydrotreated thermally cracked vacuum gas oil, and a vacuum tower bottoms (vacuum residue) (see paragraph 0050).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to modify Beadle blend the aromatic heavy fraction with a secondary feedstock such as a vacuum residue oil, light gas oil, kerosene, fluid catalytic cracking decant oil (FCC DCO), visbroken residues, delayed coking liquids, and combinations of the same, 
With respect to claim 2, the prior combination teaches the limitation of claim 1. 
The prior combination further discloses wherein aromatic blending component comprises straight-run aromatic bottoms (see Beadle paragraph 0026).
With respect to claim 3, the prior combination teaches the limitation of claim 1.  
The prior combination further discloses, alternatively the process comprises:
hydrodearylation of a aromatic bottoms (206) to produce hydrodearylated aromatic bottoms (214) (see Beadle paragraph 00039-0040); 
fractionating the hydrodearylated aromatic bottoms (244) to obtain a heavy hydrodearylated aromatic bottoms (262) (see Beadle paragraph 0043-0045); 
separating the heavy hydrodearylated aromatic bottoms in a recycle portion (208)  and a bleed stream (264) (see Beadle paragraph 0046).
However does not disclose utilizing the heavy hydrodearylated aromatic bottoms, as the blending component.
However it would have been obvious to one with ordinary skill in the art at the time of filing to at least utilize a portion of the heavy hydrodearylated aromatic bottoms, as a blending component as it would negate the need for a bleed stream and while similarly function to prevent the heavy aromatic hydrocarbon build-up in the hydrodearylation reaction system.
  With respect to claim 4, the prior combination teaches the limitation of claim 3.  The prior combination further discloses wherein multi-aromatic compounds may be characterized as having a boiling point greater than 280°C i.e. has an initial boiling point above 180°C (see Beadle paragraph 0025). 

The prior combination further discloses wherein the heavy hydrodearylated aromatic bottoms comprises C11+ aromatics (see Beadle paragraph 0045, fraction 262 contains C10+ aromatics).
With respect to claim 7, the prior combination teaches the limitation of claim 6.
The prior combination further discloses wherein multi-aromatic compounds may be characterized as having a boiling point greater than 280°C i.e. has an initial boiling point above 180°C (see Beadle paragraph 0025).
With respect to claim 8, the prior combination teaches the limitation of claim 6. 
The prior combination does not disclose wherein a neat fractionated heavy aromatic hydrocarbon bottom comprises C11+ aromatics.
However the prior combination further discloses wherein the heavy hydrodearylated aromatic bottoms comprises C11+ aromatics and further discloses that this fraction comprises unreacted heavy aromatic bottoms (see Beadle paragraph 0008 and 0045, fraction 262 contains C10+ aromatics).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing surmise that a neat fractionated heavy aromatic bottoms similarly comprises C11+ aromatics, as claimed.
With respect to claim 9, the prior combination teaches the limitation of claim 6. 
The prior combination further discloses, that alternatively the process comprises:

hydrodearylation an aromatic bottoms (206) to produce hydrodearylated aromatic bottoms (214) (see Beadle paragraph 0039-0040); 

separating the heavy hydrodearylated aromatic bottoms in a recycle portion (208)  and a bleed stream (see Beadle paragraph 0046).
However does not disclose utilizing the heavy hydrodearylated aromatic bottoms, as the blending component.
However it would have been obvious to one with ordinary skill in the art at the time of filing to at least utilize a portion of the heavy hydrodearylated aromatic bottoms, as the blending component as it would negate the need for a bleed stream and similarly prevent the heavy aromatic hydrocarbon build in the reaction system.
With respect to claim 10, the prior combination teaches the limitation of claim 9.
The prior combination further discloses wherein multi-aromatic compounds may be characterized as having a boiling point greater than 280°C i.e. has an initial boiling point above 180°C (see Beadle paragraph 0025).
With respect to claim 11, the prior combination teaches the limitation of claim 9.
The prior combination further discloses wherein the heavy hydrodearylated aromatic bottoms comprises C11+ aromatics (see Beadle paragraph 0045, fraction 262 contains C10+ aromatics).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771